 

[image_001.jpg]

 

July 14, 2017

Robert C. Schweitzer

 

Re: Board of Directors Offer Letter Agreement

 

Dear Mr. Schweitzer:

 

Based on our discussions, I am very pleased to offer you a position as a member
of the Board of Directors (the “Board”) of Car Charging Group, Inc. (the
“Company”), pursuant to the terms and conditions herein.

 

The term of your Board services (the “Services”) as described in this agreement
(the “Agreement”) shall commence upon the date of your execution of the
Agreement (the “Effective Date”). Should you choose to accept this position as a
member of the Board, and should the other Board members vote to appoint you to
the Board, this Agreement shall contain all of the terms and conditions relating
to the services you are to provide as a Board member. You are being offered this
position as a Board member due in part to you being an “Independent Director”
(as defined by Nasdaq Listing Rule 5605(a)(2)) in relation to the Company. This
Agreement is based on the following terms and conditions:

 

1.Board Services. As a member of the Board, your Services shall include: (i)
using your reasonable best efforts to provide financial and strategic advice to
the Company; (ii)attending and participating in such number of meetings of the
Board as regularly or specially called, but in any case, no fewer than four (4)
meetings per year. You may attend and participate in each such meeting via
teleconference, videoconference or in person; (iii) consulting with other Board
members regularly and as necessary via telephone, electronic mail or other forms
of correspondence (iv) participating in at least four (4) conference calls for
operational purposes with the Company’s management in any year and (v) rendering
such other services as may be reasonably and customarily requested of a member
of a board of directors of a similarly situated company.

 

2.Board Start Date. The date that your nomination to the Board is formally
approved by the Board and accepted by you (the “Membership Date”) shall
constitute your starting date as a Board member. You will be nominated to remain
a member of the Board at each annual meeting of the shareholders of the Company
subject, however, to your prior death, resignation, retirement, disqualification
or removal from office you will serve as a member of the Board until your
successor has been elected and qualified.

 

3.Committees and Lead Independent Director. You will join as Chairman of the
Audit Committee, Chairman of the Compensation Committee, and as a member of the
Nominating and Corporate Governance Committee. You will also serve as lead
“Independent Director” (as defined by Nasdaq Listing Rule 5605(a)(2))

 



3284 West 29 Court, Suite 601, Hollywood, FL 33020-1320

Office: (305) 521-0200 Fax: (305) 521-0201 www.carcharging.com



 

 

 

 

[image_001.jpg]

 



4.Compensation. Upon the Membership Date and during the term of this Agreement,
your compensation as a Board member shall be as follow:

 

a.Within fifteen calendar days of the Membership Date, the Company shall issue
to you, as an inducement to joining the Board, five hundred thousand (500,000)
restricted shares of the Company’s common stock (on a pre-reverse-split basis)
(the “Inducement Shares”); and

 

b.The Company is currently in the process of pursuing: (i) a public offering of
its securities; and (ii) the listing of its shares of common stock on the NASDAQ
or other national securities exchange (collectively, the “Offering”). Upon the
sooner to occur of: (i) twenty (20) calendar days of the closing of the
Offering; and (ii) October 31, 2017, the Board shall vote upon and approve a
compensation package for each Board member. Such vote shall ensure that you
shall be paid commensurate with your duties as Chairman of the Audit Committee,
Chairman of the Compensation Committee, member of the Nominating and Corporate
Governance Committee, and lead “Independent Director”.

 

5.Lockup. You hereby agree that you will not offer, pledge, sell, contract to
sell, hypothecate, lend, transfer or otherwise dispose of the Inducement Shares
or any other shares of the Company’s common stock you receive from the Company
from the date you receive such shares through the later of the nine-month
anniversary of the closing of the Offering or the six-month anniversary of the
receipt of the shares (the “Lockup Period”). Following the expiration of the
Lockup Period, you shall have the right, in the aggregate, to sell, dispose of
or otherwise transfer of the shares of the Company’s common stock that you own,
without restriction, up to five percent (5%) of the total daily trading volume
of the Company’s common stock.

 

Until no you longer own any shares of Common Stock, within five (5) business
days of any sale, transfer or other transaction made by you with regard to the
Company’s securities, you shall deliver to the Company a written statement
detailing (i) the sale, transfer or other transaction giving rise to such
written statement and (ii) your current holdings of the Company’s securities.

 

6.Permitted Transfers. Notwithstanding the foregoing restrictions on transfer,
you may, at any time and from time to time, transfer the Company’s securities
that you own (i) as bona fide gifts or transfers by will or intestacy, (ii) to
any trust for your direct or indirect benefit or your immediate family, provided
that any such transfer shall not involve a disposition for value, (iii) to a
partnership which is the general partner of a partnership of which you are a
general partner, or (iv) as a gift of to an organization exempt from taxation
under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended,
provided that, in the case of any gift or transfer described in clauses (i),
(ii), (iii) or (iv), each donee or transferee agrees in writing to be bound by
the terms and conditions contained herein in the same manner as such terms and
conditions apply to the undersigned so that in the aggregate, no more than the
number of the Company’s securities allowable under this Agreement may be
transferred on a given day, except in accordance with the terms hereof. For
purposes hereof, “immediate family” means any relationship by blood, marriage or
adoption, not more remote than first cousin.

 



3284 West 29 Court, Suite 601, Hollywood, FL 33020-1320

Office: (305) 521-0200 Fax: (305) 521-0201 www.carcharging.com



 

 

 

 

[image_001.jpg] 



 



7.Ownership. Until you have sold the securities in question, you shall retain
all rights of ownership in the securities, including. without limitation, voting
rights and the right to receive any dividends that may be declared in respect
thereof.

 

The Company is hereby authorized to disclose the existence of this Agreement to
its transfer agent and such transfer agent shall only release shares in
accordance with the limitations contained herein. The Company and its transfer
agent are hereby authorized to decline to make any transfer of the Company’s
securities if such transfer would constitute a violation or breach of this
Agreement.

 

8.Expenses. The Company agrees to reimburse all of your travel and other
reasonable documented expenses relating to your attendance at meetings of the
Board. In addition, the Company agrees to reimburse you for reasonable expenses
that you incur in connection with the performance of your duties as a member of
the Board.

 

9.Indemnification. You will receive indemnification as a member of the Board to
the maximum extent extended to the other Board members generally, as set forth
in the Company’s Certificate of Incorporation, as amended, and bylaws.

 

10.D&O Insurance. During your term as a member of the Board, the Company shall
include you as an insured under an officers and directors insurance policy, with
current coverage of five million dollars ($5,000,000) for all losses in the
aggregate, including defense costs. A copy of this policy will be provided to
you in advance of the Membership Date.

 

11.Service for Others. You will be free to represent or perform services for
other persons during the term of this Agreement. However, you agree that you do
not presently perform and do not intend to perform, during the term of this
Agreement, similar duties, consulting or other services for companies whose
businesses are or would be, in any way, competitive with the Company. Should you
propose to perform similar duties, consulting or other services for any such
company, you agree to notify the Company in writing in advance (specifying the
name of the organization for whom you propose to perform such services) and to
provide information to the Company sufficient to allow it to determine if the
performance of such services would conflict with areas of interest to the
Company.

 

12.No Assignment. Because of the personal nature of the services to be rendered
by you, this Agreement may not be assigned by you without the prior written
consent of the majority of the other Board members.

 



3284 West 29 Court, Suite 601, Hollywood, FL 33020-1320

Office: (305) 521-0200 Fax: (305) 521-0201 www.carcharging.com



 

 

 

 

[image_001.jpg]

 



13.Confidential Information. In consideration of your access to the premises of
the Company and/or you access to certain Confidential Information of the
Company, you hereby represent and agree as follows:

 

a.For purposes of this Agreement, the term “Confidential Information” means:

 

i.Any information which the Company possesses that has been created, discovered
or developed by or for the Company, and which has or could have commercial value
or utility in the business in which the Company is engaged; or

 

ii.Any information that is related to the business of the Company and is
generally not known by non-Company personnel.

 

iii.By way of illustration, but not limitation, Confidential Information
includes trade secrets and any information concerning products, processes,
formulas, designs, inventions (whether or not patentable or registrable under
copyright or similar laws, and whether or not reduced to practice), discoveries,
concepts, ideas, improvements, techniques, methods, research, development and
test results, specifications, data, know-how, software, formats, marketing
plans, and analyses, business plans and analyses, strategies, forecasts,
customer and supplier identities, characteristics and agreements.

 

Notwithstanding the foregoing, the term “Confidential Information” shall not
include:

 

i.Any information which becomes generally available to the public other than
because of a breach of the confidentiality portions of this Agreement, or any
other agreement requiring confidentiality between the Company and you;

 

ii.Information received from a third party in rightful possession of such
information who is not restricted from disclosing such information; and

 

iii.Information known by you prior to receipt of such information from the
Company, which prior knowledge can be documented.

 

b.You agree that, without the express written consent of the Company, you will
not remove from the Company’s premises, any notes, formulas, programs, data,
records, machines or any other documents or items which in any manner contain or
constitute Confidential Information, nor will you make reproductions or copies
of same. In the event you receive any such documents or items by personal
delivery from any duly designated or authorized personnel of the Company, you
shall be deemed to have received the express written consent of the Company. In
the event that you receive any such documents or items, other than through
personal delivery as described in the preceding sentence, you agree to inform
the Company promptly of your possession of such documents or items. You shall
promptly return any such documents or items, along with any reproductions or
copies to the Company upon the Company’s demand, upon termination of this
Agreement, or upon your termination or Resignation, as defined herein.

 

c.You agree that you will hold in trust and confidence all Confidential
Information and will not disclose to others, directly or indirectly, any
Confidential Information or anything relating to such information without the
prior written consent of the Company, except as maybe necessary in the course of
your business relationship with the Company. You further agree that you will not
use any Confidential Information without the prior written consent of the
Company, except as may be necessary in the course of your business relationship
with the Company, and that the provisions of this paragraph shall survive
termination of this Agreement.

 



3284 West 29 Court, Suite 601, Hollywood, FL 33020-1320

Office: (305) 521-0200 Fax: (305) 521-0201 www.carcharging.com



 

 

 

 

[image_001.jpg]

 



14.Board Termination and Resignation. Your membership on the Board may be
terminated for any or no reason, including failure to perform the Services
described herein, at a special meeting called for that purpose by a vote of the
stockholders holding at least two-thirds of the votes of the Company’s issued
and outstanding voting shares. Your membership on a Board committee may be
terminated for any or no reason at any meeting of the Board or by written
consent of a majority of the Board members at any time. You may also terminate
your membership on the Board or on a committee for any or no reason by
delivering your written notice of resignation to the Company (“Resignation”),
and such Resignation shall be effective upon the time specified therein or, if
no time is specified, upon receipt of the notice of resignation by the Company.
Upon the effective date of the termination or Resignation, your right to
compensation hereunder will terminate subject to the Company’s obligations to
pay you any cash compensation (or its equivalent value in Common Stock) that you
have already earned and to reimburse you for approved expenses already incurred
in connection with your performance of your duties as of the effective date of
such termination or Resignation.

 

15.Governing Law. All questions with respect to the construction and/or
enforcement of this Agreement, and the rights and obligations of the parties
hereunder, shall be determined in accordance with the law of the State of
Florida applicable to agreements made and to be performed entirely in the State
of Florida.

 

16.Entire Agreement, Amendment, Waiver, Counterparts. This Agreement expresses
the entire understanding with respect to the subject matter hereof and
supersedes and terminates any prior oral or written agreements with respect to
the subject matter hereof. Any term of this agreement may be amended and
observance of any term of this Agreement may be waived only with the written
consent of the parties hereto. Waiver of any term or condition of this Agreement
by any party shall not be construed as a waiver of any subsequent breach or
failure of the same term or condition or waiver of any other term or condition
of this Agreement. The failure of any party at any time to require performance
by any other party of any provision of this Agreement shall not affect the right
of any such party to require future performance of such provision or any other
provision of this Agreement. This Agreement may be executed in separate
counterparts each of which will be an original and all of which taken together
will constitute one and the same agreement. and may be executed using facsimiles
of signatures, and a facsimile of a signature shall be deemed to be the same,
and equally enforceable, as an original of such signature.

 

[-signature page follows-]

 



3284 West 29 Court, Suite 601, Hollywood, FL 33020-1320

Office: (305) 521-0200 Fax: (305) 521-0201 www.carcharging.com



 

 

 

 

[image_001.jpg]

 

This Agreement sets forth the terms of your Services as a member of the Board.
Nothing in this Agreement should be construed as an offer of employment. If the
foregoing terms are agreeable, please indicate your acceptance by signing in the
space provided below and returning this Agreement to the Company.

 

  Very truly yours,         CAR CHARGING GROUP, INC.         By:   Name: Michael
J. Calise   Title: Chief Executive Officer

 

ACCEPTED AND AGREED:       ROBERT C. SCHWEITZER      
_____________________________   Date:  

 



3284 West 29 Court, Suite 601, Hollywood, FL 33020-1320

Office: (305) 521-0200 Fax: (305) 521-0201 www.carcharging.com

 

 

 

 

 

